Title: To Thomas Jefferson from Stephen Pleasonton, 19 December 1808
From: Pleasonton, Stephen
To: Jefferson, Thomas


                  
                     Sir
                     
                     Department of State19th Decr 1808
                  
                  S. Pleasonton presents his respectful compliments to the President, and incloses a note, just received from the Treasury, by which it appears that Hart Massey, lately appointed, with the concurrence of the Senate, Collector for Sackets harbour, should also have a Commission as Inspector of the Revenue for that Port. It is indispensable, therefore, that he should be nominated to the Senate.
               